Citation Nr: 0616159	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat



INTRODUCTION

The veteran's claim arises from verified active duty training 
from April 5, 1999, to April 25, 1999.  This case comes to 
the Board of Veterans' Appeals (Board) from a February 2002 
rating decision and was remanded in August 2004.  

When the Board remanded in August 2004, a claim for service 
connection for a neck disability was on appeal.  By a 
November 2005 rating decision, the RO granted service 
connection for a neck disability and assigned an initial 30 
percent rating.  The veteran has not indicated disagreement 
with this rating decision and therefore the claim for service 
connection for a neck disability, having been fully 
satisfied, is not longer on appeal and will not be further 
discussed.  

In a March 2006 written statement, the veteran raised claims 
for service connection for headaches, a left ear condition, a 
left wrist and hand disability, and a psychiatric disability 
(including as secondary to the newly service-connected neck 
disability).  He also sought to reopen a claim for service 
connection for a left elbow disability.  These matters have 
not been developed or certified for appeal, and are not 
inextricably intertwined with the issue discussed below.  
Therefore, they are referred to the RO for appropriate 
action. 
    

FINDING OF FACT

In a March 2006 written statement, the veteran effectively 
withdrew his claim on appeal; this request was received by 
the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an initial 
rating in excess of 20 percent for left shoulder adhesive 
capsulitis have been met and the appeal on this matter is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002 the veteran perfected a claim for an 
initial compensable rating for left shoulder adhesive 
capsulitis.  By a November 2005 rating decision, the RO 
granted a rating for this disability to 20 percent (effective 
from the date of the claim for service connection for this 
disability).  In a March 2006 statement, the veteran wrote 
that he was satisfied with the new rating, effectively 
withdrawing his appeal on this issue.  The March 2006 
statement was received by the Board prior to the promulgation 
of a decision on this matter.  As a result of this 
withdrawal, no allegations of error of fact or law concerning 
the matter remain before the Board.  Consequently the 
veteran's appeal is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204.
 
ORDER

The appeal concerning an initial rating in excess of 20 
percent for left shoulder adhesive capsulitis is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


